0133456789                                                        
                               Case 2:21-cv-02718-CFK Document 1 Filed 06/17/21 Page 1 of 10
6013377666!"#$!6#%&"!##!"#6$66##6!66'"6#(''6&6#!!6%#)"#$676%'6"$#)!6'"'6"6*(6$+,"-.6/6'!"
'7$6$+,"(6%(!8%&."''76$+,!60($"0#%66#6%!61#!6$1!"!6#16'!6&+69233.6*(6$%!6(6%!6064%0(!%!6
'('6%#!"!#)!67$46!66!8567789:6;<=>;9?:68?:8:7@;8ABC78?D8;E968D?<FGH
I8JKLMNOPP
     Edward Morgan
                                                                                                       QPOQNO
                                                                                                       Hartford Life and Accident Insurance Company
         108 South Woodlawn Ave                                                                        One Hartford Plaza
   JRL0(#!,%56$6#567@>7A;
         Aldan, PA 19018
                         %S!T!6$U"#!%% Delaware
                                 89:8=G6G8AWB9:;9DD8>B676H
                                                                                                       0(#!,%56$6#6%S!T!6$V6%6#$"#! Hartford
                                                                                                       Hartford, CT 06155
                                                                                                                            59:8=G6G8AWB9:;9DD8>B6768?:WXH
                                                                                                       YZ[\ I_[
                                                                                                               YT]YV  0ZYV[^Y]I    ZY0]1[1.11[_[TZ0]IZYZS
                                                                                                                    5]0ZST]YVIY`ZT`[V8
   JaL]!
       !#6,5Dbcd8:edfg8Bhhcfiig8ejh8;fkflmnjf8:odpfcH
      Linda M. Lopez, Law Office of Eric A. Shore
                                                                                                       ]!!#6, 59q8rjnsjH
          2 Penn Center, 1500 JFK Blvd, Suite 1240, Philadelphia PA 19102
          Tel: 215-627-9999
tuNPvwQO5Akexf8ej8y@z8bj8?jf8{n|8?jk}H                                    t~OMPMOMNMN5eAkjhe8x?jf8efj8{n8y@z
                                                                                                   5Dnc8bfcib}8>eifi8?jk}H
                                                                                                                                                         8bj8?jf8{n|8qnc8Akebjbqq8
                                                                                                                                                      |8qnc8fqfjhejH8
   9 181876#&6#!                x    S6$6"(6!#                                                                    MP QP                                 MP QP
       U"#!%%                            5=G6G8Cnfcjdfj8:n8e8Aec}H                      0!6#%1!"!6             9   9 I#'"!6$ncU#'"U"6     3 3
                                                                                                                                       %(#6 I#1!"!6
      181876#&6#!                   3 V76!,                                             0!6#%]#!61!"!6               I#'"!6$ejhU#'"U"6     
        V6%6#$"#!                           59jhbxef8>bbfjimbl8nq8Aecbfi8bj89fd8999H                                              %(#6 I#]#!61!"!6
                                                                                               0!6#1(+6!%"              S6)#Y"!#                      
                                                                                                 S6)#0(#!,
tONwPw5Akexf8ej8y@z8bj8?jf8{n|8?jk}H                                                                             0466%\Y"!(6%1(!0$6V6'!#8
           ON                                                                         PPwMON                   uNOwM                Nw
   99I#("#6               MONOvw MONOvw                                     V()56"!6$16(6            3 ]''6"1109        3S"60"& ]!
   9 ^"#6                 9]'"#6               U6#"I#(,                        %U'6!,91109          3!$"-"              3("&49110
   9^6]!             9]'"#6U$(!          U$(!T"+!,                     2Z!6                                11093                324"
   93Y6)!"+6I#!(&6#!        T"+!,            3_6"!0"6                                                                                        3 1!"!656"''!#&6#!
   95676,%Z76'",&6#! ] "(!.T+6            U"&"6(!"                                                         MM             39]#!!(!
       [#%6&6#!%0($)&6#!  1"#$6                  U6#"I#(,                                                           0',)!               3"#4"#$"#4#)
   99^6$"6]!          S6$6"[&',6          U$(!T"+!,                                                       U"!6#!                  30&&66
   95676,%V6%"(!6$       T"+!,            ] +6!U6#"                                                          U"!6#!]++67"!6$    3V6'!"!#
        1!($6#!T"#         3^"#6                     I#(,U$(!                                                              Y6-V()]''"!#   335"46!66I#%(6#6$"#$
        4[/($6`6!6"#     3^"#6U$(!            T"+!,                                                               3"$6&"4                   0('!Z)"#"!#
   95676,%Z76'",&6#!    T"+!,           MONMM                                  Nu                     V6%6#$"$6166!    30#(&606$!
       %`6!6"#6#6%!   ^!`66          3Z!6S"($                            39S"T"+1!"#$"$                ]!% 9                491109992
   91!4$61(!      ^!`66         39(!#T6#$#)                          ]!                                                      366'#60#(&6
   92Z!60#!"!             U$(!T"+!,     Z!6U6#"                          3 T"+^"#")6&6#!                Nw                U!6!#]!
   920#!"!U$(!T"+!,
                             Z!6U6#"              U'6!,V"&")6                           56"!#                      9_I]492%%            320"+61"!`
   92S"#6                  I#(,                U'6!,V"&")6                       335"-",T"+]!              "4T(#)42          16(!6 0&&$!6
                             U6#"I#(,           U$(!T"+!,                     39S"&,"#$^6$"            VI0VI434)             [/"#)6
                                 ^6$"^"'"!6                                                 T6"76]!                     311IV!6`I         2Z!61!"!(!,]!#
      NMM                       MOMO                         32Z!6T"+T!)"!#         51I434)              29])(!("]!
   9T"#$0#$6&#"!#       33Z!6075)!      KRK                          X 329[&',6656!6&6#!                                      2[#7#&6#!"^"!!6
     S6(6             339`!#)                3]6#V6!"#66                            I#&616(!,]!          PQNNw           2S66$&%I#%&"!#
   56#!T6"6[6!&6#! 33[&',&6#!               9^!#!`""!6                                                         3"/641818U"#!%%        ]!
   3!!T"#$            33_(#)                    16#!6#6                                                                     V6%6#$"#!          2]+!"!#
   3!U$(!T"+!,     ]&&$"!#         6#6"                                                                  39I51$U"!,        22]$&#!"!76U6$(6
   2]Z!656"U'6!, 33]&68-V"+!6 V6"!U6#"!,                                NO                          11032               ]!5676-]''6"%
                                 [&',&6#!                                                  3Y"!(""!#]''"!#                                   ])6#,V6#
                             33]&68-V"+!6 3^"#$"&(Z!6                           3Z!6I&&)"!#                                        20#!!(!#"!,%
                                 Z!6                 075)!                                ]!#                                                       1!"!61!"!(!6
                             33[$("!#             U#0#$!#
                                                       07V6!"#66
                                                           0#$!#%
                                                           0#%#6&6#!
tO5Akexf8ej8y@z8bj8?jf8{n|8?jk}H
X9 Z
     )#"       56&76$%&               56&"#$6$%&               356#!"!6$ "#%66$%& ^(!$!!                                  ^(!$!!
      U66$#)1!"!60(!                    ]''6"!60(!             56'6#6$                 ]#!6V!!                 T!)"!#       T!)"!#
                                                                                                      5ilfxbq}H                       "#%6             V6!S6
                         0!6!61818071!"!(!6(#$6-,("6%#)¡¢£¤¥£¦¤§¨¦©¤ª«¬¨­®¨§¦£̈¥¯°¤­¦¯¦«¦©­¤«¥°©­­¤®±̈©¬­¨¦²H\
tNwPNO 6%29$6U.S.C.        § 1002(2)(A).
                                  '!#%"(6\
                              ERISA
t³wQO           0_[0´IS_I1I1]NNO QNOQµ                                                       0_[0´¶[1#,%$6&"#$6$#&'"#!\
      MNO             1YV[551T[.S858078U8                                            150000                     vwQNOQ ¶6 x Y
tNQNJL56ff8bjicoxbnjiH·
PNO                                                 01V[                                                            VZ0´[Y1^[5
V][                                                                1IY]15[ZS]Z5Y[¶ZS5[0Z5V
          6/17/2021
PPPwO
  5[0[IU¸         ]^Z1Y                                              ]UUT¶IYISU                                 01V[                        ^]801V[
             Case 2:21-cv-02718-CFK Document 1 Filed 06/17/21 Page 2 of 10
                       IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF PENNSYLVANIA
                     CASE MANAGEMENT TRACK DESIGNATION FORM
                                                  :                          CIVIL ACTION
                   Edward Morgan                  :
                       v.                         :
  Hartford Life and Accident Insurance Company    :
                                                  :                          NO.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )
(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )
(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              ( )
(f) Standard Management – Cases that do not fall into any one of the other tracks.                  (x )


    6/17/2021                       Linda M. Lopez                      Edward Morgan
Date                               Attorney-at-law                       Attorney for
    215-627-9999                       215-944-6126                     LindaL@ericshore.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
                            Case 2:21-cv-02718-CFK Document 1 Filed 06/17/21 Page 3 of 10
                                                             UNITED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                            DESIGNATION            FORI"l
                     (to be used by counselor pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:             108 South Woodlawn Ave, Aldan PA 19018                                                                                                          _

AddressofDerendant                  One Hartford Plaza, Hartford CT 06155                                                                                                         __

                                                             108 South Woodlawn Ave, Aldan PA 19018


RELATED CASE, IF ANY:
Case Number:                                                 _    Judge:                                                   _    Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1.    Is this case related to property included in an earlier numbered suit pending or within one year
      previously terminated action in this court?                                                                                   -r                  NoDX


2.    Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
      pending or within one year previously terminated action in this court?                                                        -r:                 NoDX


3.    Does this case involve the validity or infringement ofa patent already in suit or any earlier
      numbered case pending or within one year previously terminated action of this court?                                          -r                  NoDX


4.    Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
      case filed by the same individual?                                                                                            -r:                 NoDX


I certify that, to my knowledge, the within case            0 is / 0
                                                                   x is not       related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE:        6/17/2021                                  __                                                                             203391
                                                                           Attorney-at-Law / Pro Se Plaintiff                               Attorney J.D. # (if applicable)


CIVIL: (Place a .,j in one category only)

A.           Federal Question Cases:                                                          B.    Diversity Jurisdiction Cases:

o      1.    Indemnity Contract, Marine Contract, and All Other Contracts                     o     1.    Insurance Contract and Other Contracts
o      2.    FELA                                                                             o     2.    Airplane Personal Injury
o      3.    Jones Act-Personal Injury                                                        o     3.    Assault, Defamation
o      4.    Antitrust                                                                        o     4.    Marine Personal Injury
o      5.    Patent                                                                           o     5.    Motor Vehicle Personal Injury
o      6.    Labor-Management Relations                                                       o     6.    Other Personal Injury (Please specify):                             _
ox     7.    Civil Rights                                                                     o     7.    Products Liability
o      8.    Habeas Corpus                                                                    o     8.    Products Liability - Asbestos
o      9.    Securities Act(s) Cases                                                          o     9.    All other Diversity Cases
o      10.   Social Security Review Cases                                                                   (Please specify):                                                     _
o      11.   All other Federal Question Cases
              (Please specify):                                                       _




                                                                             ARBITRATION CERTIFICATION
                                                   (The effect of this certification is to remove the case from eligibility for arbitration.)

I,    Linda M. Lopez                                         , counsel of record or pro se plaintiff, do hereby certify:



     D
     X        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of$150,000.00 exclusive of interest and costs:


     D        Relief other than monetary damages is sought.


DATE:          6/17/2021                               __                                                                               203391
                                                                           Attorney-at-Law / Pro Se Plaintiff                              Attorney J.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

ct« 609 (512018)
            Case 2:21-cv-02718-CFK Document 1 Filed 06/17/21 Page 4 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



EDWARD C. MORGAN,                               :
                                                :          CIVIL ACTION
                          Plaintiff,            :
                                                :          NO.
                v.                              :
                                                :
HARTFORD LIFE AND ACCIDENT                      :
INSURANCE COMPANY,                              :
                                                :
                          Defendant.            :



                               CIVIL ACTION COMPLAINT

       Plaintiff, EDWARD C. MORGAN, by and through his attorney, Linda M. Lopez, Esq. of

the Law Offices of Eric A. Shore, P.C., as and for his Complaint against Defendant,

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY, hereby avers as follows:

                                            PARTIES

       1.       Plaintiff, EDWARD C. MORGAN (hereinafter “Plaintiff”), was and still is a

citizen of Pennsylvania, residing at 108 South Woodlawn Ave, Aldan, Pennsylvania 19018.

       2.       Defendant, HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

(hereinafter “Defendant”), has corporate headquarters at One Hartford Plaza, Hartford,

Connecticut 06155-0001.

                                       JURISDICTION

       3.       Jurisdiction of the Court is based upon 29 U.S.C. §§ 1132(e)(1) and 1132(f),

which give the District Courts jurisdiction to hear civil actions brought to recover benefits due

under the terms of an employee welfare benefit plan. Jurisdiction is also founded on 28 U.S.C. §
             Case 2:21-cv-02718-CFK Document 1 Filed 06/17/21 Page 5 of 10




1331 because this action arises under 29 U.S.C. § 1001 et. seq. (Employee Retirement Income

Security Act of 1974, hereinafter “ERISA”).

        4.       Venue in the Eastern District of Pennsylvania is appropriate because Defendant

conducts business and is subject to personal jurisdiction in the judicial district and maintains

contacts in the judicial district sufficient to subject it to personal jurisdiction.

        5.       Pursuant to 28 U.S.C. § 1391(a)(1) and § 1391(c), this action is properly venued

in the Eastern District of Pennsylvania.

                                                FACTS

        6.       At all times hereinafter mentioned, Plaintiff was employed as a Service

Technician for ADT, LLC, and at all times was a participant and/or beneficiary under the Long

Term Disability (“LTD”) plan.

        7.       Plaintiff had a strong work history working for ADT, LLC prior to filing for LTD

insurance benefits.

        8.       The LTD plan is an employee welfare benefit plan specifically covered under

ERISA, 29 U.S.C. § 1002(2)(A).

        9.       At all times material herein, Defendant made and/or participated in making all

benefits decisions under the LTD plan.

        10.      During Plaintiff’s employment with ADT, LLC, Defendant issued a long term

group disability income policy (hereinafter the “Policy”).

        11.      At all times hereinafter mentioned, said Policy of insurance was issued for the

benefit of certain eligible employees in exchange for the payment of premiums by ADT, LLC

and/or its employees.




                                                    2
          Case 2:21-cv-02718-CFK Document 1 Filed 06/17/21 Page 6 of 10




       12.       At all times mentioned herein, Plaintiff was and is an employee eligible for long

term disability benefits as an insured under the Policy.

       13.       Said Policy provided, among other things, that disability insurance benefit

payments will be made to Plaintiff in the event that he becomes disabled as a result of injury or

sickness. Under the Policy, disability is defined as follows:

       From the date that you first became disabled and until monthly benefits are
       payable for 24 months you meet the test of disability on any day that: You cannot
       perform the material duties of your own occupation solely because of an illness,
       injury or disabling pregnancy-related condition; and Your earnings are 80% or
       less of your adjusted predisability earnings. After the first 24 months of your
       disability that monthly benefits are payable, you meet the plan's test of disability
       on any day you are unable to work at any reasonable occupation solely because of
       an illness, injury or disabling pregnancy-related condition.

       14.       Plaintiff stopped working on December 12, 2017.

       15.       Plaintiff applied and was approved by Defendant for Short Term Disability

benefits from December 13, 2017 through June 17, 2018.

       16.       Plaintiff then applied and was approved by Defendant for LTD benefits beginning

June 18, 2018.

       17.       Plaintiff collected LTD benefits through August 4, 2020, when he was denied by

Defendant for allegedly failing to continue to meet the test of disability.

       18.       Plaintiff submitted a timely written appeal of that adverse determination.

       19.       On December 17, 2020, Defendant issued a final administrative denial of

Plaintiff’s claim for LTD benefits.

       20.       On January 28, 2021, Plaintiff submitted a request for reconsideration with new

medical evidence from his treating physician.

       21.       Defendant notified Plaintiff via letter dated February 1, 2021 that his claim was

referred to an appeal specialist for further review.

                                                  3
         Case 2:21-cv-02718-CFK Document 1 Filed 06/17/21 Page 7 of 10




       22.     On February 3, 2021, only two days later and without conducting a proper and/or

meaningful claim review, Defendant issued a decision that it had finished reviewing Plaintiff’s

request and denied his claim again.

       23.     As of August 5, 2020, Plaintiff’s LTD coverage was in full force and effect and

Plaintiff was an eligible employee.

       24.     From August 5, 2020 to the present, Plaintiff has been disabled within the

meaning and pursuant to the terms of the Policy as he is unable to perform, on a sustained basis,

either his own or any reasonable occupation, as that term is defined in the subject Policy.

       25.     Plaintiff’s disability is caused by complications, impairments and symptoms from

lumbar radiculopathy, left sacroiliac joint syndrome, multilevel degenerative disc disease with

spondylosis, bilateral foraminal spinal stenosis with impingement, disc herniation with

impingement, and sacroiliitis, with resulting symptoms of severe chronic daily low back pain,

inability to sit for long periods, inability to stand or walk for long periods, muscle spasms,

muscle weakness, and radicular pain with transitional movements such as lifting and bending.

       26.     Plaintiff cooperated with the Defendant in all respects, provided proper proof of

loss in support of his claim, and otherwise complied with the terms and conditions of the Policy

regarding the filing and maintenance of the claim.

       27.     Pursuant to the Policy, Defendant has been obligated to pay periodic payment of

monthly long term disability benefits to Plaintiff since August 5, 2020.

       28.     Despite Plaintiff’s continued total disability, Defendant has denied LTD insurance

benefit payments to Plaintiff beyond August 5, 2020, and continues to refuse to pay said benefits

pursuant to the Policy, although payment thereof has been duly demanded.




                                                 4
          Case 2:21-cv-02718-CFK Document 1 Filed 06/17/21 Page 8 of 10




       29.      Said refusal on the part of the Defendant is a willful and wrongful breach of the

Policy’s terms and conditions.

       30.      Defendant afforded little weight to the opinions of Plaintiff’s treating physicians

who clearly opined that he has continuously been unable to work since December 13, 2017, due

to his disabling conditions and complications from his impairments and medical conditions.

       31.      Defendant’s denial of Plaintiff’s disability insurance benefits is unreasonable and

unsupported by substantial evidence and, as such, constitutes a breach of fiduciary duty.

       32.      Defendant’s unreasonable and unsupported denial of Plaintiff’s disability

insurance benefits is evidenced by the number of procedural irregularities in its claim handling,

including but not limited to: the failure to consider the impact of Plaintiff’s physical and mental

conditions and limitations on his ability to perform all of the essential duties of his regular

occupation or any occupation; the refusal to consider Plaintiff’s credible subjective complaints

about his inability to work; the reliance upon a selective review of medical records to reach a

result oriented claim determination; the failure to utilize appropriately qualified and unbiased

medical personnel to reach decisions and/or render opinions on levels of impairment; the biased

and flawed vocational consideration on Plaintiff’s claim; the failure to perform a fair and neutral

evaluation of Plaintiff’s medical condition and associated restrictions and limitations; and other

biased claim handling.

       33.      Defendant’s claim handling resulted in numerous violations of 29 C.F.R. §

2560.503-1 et. seq.

       34.      Defendant’s claim handling failed to provide Plaintiff with a full and fair review

of his claim.




                                                 5
            Case 2:21-cv-02718-CFK Document 1 Filed 06/17/21 Page 9 of 10




        35.     Defendant’s claim handling demonstrates a bias against Plaintiff’s claim due to its

impact on Defendant’s financial situation and frustrated Plaintiff from receiving a full and fair

review of his claim.

        36.     Plaintiff has attempted to exhaust all administrative appeals and remedies to the

extent they exist pursuant to the conditions of the employee benefit plan.

        37.     By reason of the foregoing claim conduct, Defendant failed, by operation of law,

to establish and follow reasonable claim procedures that would yield a decision on the merits of

his claim pursuant to 29 C.F.R. § 2560.503(1).

        38.     Because Defendant failed to satisfy the minimal procedural safeguards set forth in

29 C.F.R. § 2560.503(1), Defendant’s adverse benefit determination is not entitled to any judicial

deference.

        39.     Defendant willfully failed to comply with ERISA regulations.

        40.     Monthly disability insurance benefit payments to Plaintiff are continuing to be

due and payable by Defendant with the passage of each month.

        41.     Plaintiff is entitled to receive the total lifetime benefit of the plan discounted to

present value, due to Defendant’s arbitrary and capricious decision to deny Plaintiff’s benefits.

        42.     Plaintiff is entitled to receive, in addition to the benefits due under the plan of

insurance, reimbursement for reasonable attorney’s fees and costs of this action pursuant to 29

U.S.C. 1132(g).

        WHEREFORE, Plaintiff, Edward C. Morgan, demands judgment in his favor and

against Defendant together for:

        A.      Payment of all benefits in arrears due and owing since the denial of benefits, plus

interest;

                                                  6
       Case 2:21-cv-02718-CFK Document 1 Filed 06/17/21 Page 10 of 10




      B.    The total lifetime benefit under the plans discounted to present value;

      C.    Attorneys’ fees and costs of suit;

      D.    Interest and delay damages; and,

      E.    Any other further relief this Court deems just proper and equitable.


                                           By:
                                                     Linda M. Lopez, Esq.
                                                     Attorney I.D. No. 203391
                                                     LAW OFFICES OF ERIC A. SHORE, P.C.
                                                     1500 John F. Kennedy Blvd, Suite 1240
                                                     Philadelphia, PA 19102
                                                     (215) 627-9999
                                                     Attorney for Plaintiff, Edward C. Morgan

Date: 6/17/2021




                                                 7
